DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on February 2, 2022 has been entered.
The amendment of claims 1, 11, and 16 has been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments filed on February 2, 2022, with respect to the pending claims, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations (e.g., “synchronization”). The examiner has revised the rejections to match the new claim limitations

Claim Rejections - 35 USC § 103
Claim(s) 1-4, 6-7, 11-12, 14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolcott et al. (US 2020/0018606 A1), in view of Kwon et al. (US 10,614,579 B1), hereinafter referred to as Wolcott and Kwon, respectively.
Regarding claims 1, 11, and 16, Wolcott teaches a computer-implemented method, non-transitory machine-readable medium, and a data processing system to partition a point cloud map for an autonomous driving vehicle (ADV), the method, non-transitory machine-readable medium (Wolcott Abstract: “System, methods, and other embodiments described herein relate to improving mapping of a surrounding environment by a mapping vehicle”; Wolcott ¶0005: “the vehicle (also referred to as a mapping vehicle herein) is a vehicle that is equipped with sensors in order to support advanced driving assistance systems (ADAS), autonomous driving systems, and/or other onboard systems that use environmental sensors to perceive aspects of the surrounding environment”), and system comprising: 
a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (Wolcott ¶0010: “a non-transitory computer-readable medium for improving mapping of a surrounding environment using a mapping vehicle and including instructions that when executed by one or more processors cause the one or more processors to perform one or more functions”);
a processor (Wolcott Figs. 1-2 & ¶0010); and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (Wolcott Figs. 1-2 & ¶0010), the operations including: 
identifying a road to be navigated by the ADV, the road represented by one or more point clouds captured by one or more LIDAR sensors (Wolcott ¶0036: “the tracking module 220 applies object recognition techniques to fused sensor data that is a combination of sensor data from two or more sensors (e.g., camera image combined with LiDAR data)”; Wolcott ¶0048: 
extracting road marking information of the identified road from the one or more point clouds, the road marking information describing one or more road markings of the identified road (Wolcott ¶0052: “The tracking module 220 analyzes the sensor data 250 using, for example, object recognition techniques for images/point clouds/etc. to extract lane markings, curbs, and other static features from the sensor 250 that are then mapped into the surrounding environment relative of the vehicle 100”); 
partitioning the road into one or more road partitions based on the one or more road markings (Wolcott ¶0052 discussed above; Wolcott Fig. 5 & ¶0066: “the mapping system 170 infers navigable portions of the surrounding environment such as the three lanes of the road 510, a presence of the sidewalk 520, widths of the three lanes, a width of the sidewalk 520, and so on”); and 
generating the point cloud map based on the road partitions, wherein the point cloud map describes a driving environment surrounding the ADV (Wolcott ¶0052: “The tracking module 220 analyzes the sensor data 250 using, for example, object recognition techniques for images/point clouds/etc. to extract lane markings, curbs, and other static features from the sensor 250 that are then mapped into the surrounding environment relative of the vehicle 100 … the tracking module 220 can improve identification of dynamic objects through background subtraction and other techniques while also subsequently correlating the static elements with the aggregated paths to improve identification of pathways (e.g., lanes, sidewalks, etc.) through the environment”; Wolcott Fig. 3: 360 & ¶0060: “the inference module 230 generates the map 260. In one embodiment, the inference module 230 forms the map 260 from the features defined from the aggregated paths. That is, for example, the inference module 230 uses the aggregated paths to determine general contours and geometries of roads, lanes, sidewalks, and so on. The inference module 230 can then apply a mapping routine to the identified geometries 
However, Wolcott does not appear to explicitly teach using at least a portion of the one or more point clouds synchronized with one or more images captured by the ADV.
Pertaining to the same field of endeavor, Kwon teaches using at least a portion of the one or more point clouds synchronized with one or more images captured by the ADV (Kwon col. 7 lines 4-45: “In order to synchronize or align the 3D image 118 or 3D point cloud 120 with the 2D image 108 by the processor 144 or image processing system 142, a calibration procedure between the 3D point cloud 120 and the 2D image 108 is performed by the processor 144 or image processing system 142 to determine the relative poses of the 3D point cloud 120 and the 2D image 108. Synchronizing or aligning the 3D image 118 or 3D point cloud 120 with the 2D image involve fusion or combining the data from the 2D imaging sensor 106 and the 3D imaging sensor 116 for the same viewpoint 138 or location of the sensor platform 136, which is also referred to as heterogeneous 2D and 3D sensor fusion”).
Wolcott and Kwon are considered to be analogous art because they are directed to image processing for detecting objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for mapping through interferences of observed objects (as taught by Wolcott) to synchronize the point cloud data with the captured images (as taught by Kwon) because the combination uses the fused data to upsample any missing data points to provide a more complete 3D data (Kwon Abstract).

claim 2, Wolcott, in view of Kwon, teaches the method of claim 1, wherein the point cloud map comprises a static point cloud map, wherein the static point cloud map is generated by removing one or more dynamic objects in the point cloud map, wherein the dynamic objects are removed by gathering two or more point cloud observations at different points in time for a same location and detecting a difference between the two or more point cloud observations (Wolcott ¶0038: “the tracking module 220 determines additional characteristics of the dynamic objects at successive time steps”; Wolcott ¶0052: “at 330, the tracking module 220 identifies static elements in the surrounding environment from the sensor data 250. The tracking module 220 analyzes the sensor data 250 using, for example, object recognition techniques for images/point clouds/etc. to extract lane markings, curbs, and other static features from the sensor 250 that are then mapped into the surrounding environment relative of the vehicle 100. In this way, the tracking module 220 can improve identification of dynamic objects through background subtraction and other techniques while also subsequently correlating the static elements with the aggregated paths to improve identification of pathways (e.g., lanes, sidewalks, etc.) through the environment”; Wolcott ¶0072: “A ‘static obstacle’ is a physical object whose position does not change or substantially change over a period of time and/or whose size does not change or substantially change over a period of time”). 

Regarding claims 3, 12, and 17, Wolcott, in view of Kwon, teaches the method, non-transitory machine-readable medium, and system of claims 1, 11, and 16, wherein identifying the road comprises: applying an elevation threshold to the point clouds to extract a plurality of likely ground points; applying a fitting algorithm to fit one or more planar objects to the likely ground points as an road object; and selecting a planar object with the largest surface area having a normal direction approximating a direction of a vertical axis of the LIDAR sensors as the road object (Wolcott ¶0006: “the mapping system uses the sensors to track the dynamic objects when moving within the roadway and/or proximate to the roadway on sidewalks, within Wolcott ¶0037: “the tracking module 220 may implement the policy in a manner that the tracking module 220 only objects on a ground plane associated with the mapping vehicle 100 in order to avoid tracking birds, pedestrians walking up stairs into buildings and other objects that may not exhibit the characteristics of the dynamic objects from which features of the road/surrounding environment can be inferred” – also shown in Wolcott Fig. 5, the largest surface area belongs to the points belonging to the ground plane; Wolcott ¶0041: “the inference module 230 analyzes the paths of nearby vehicles that exhibit changes in direction to infer turn lanes, that exhibit perpendicular directions to infer lanes through intersections, and other such motions that correlate with different road features”; Wolcott ¶0065: “As an additional observation, the vehicle 460 and associated path illustrate how the mapping system 170 can infer lane configurations from paths of vehicles moving in directions perpendicular to a direction of travel for the vehicle 100”; Wolcott ¶0071: “The terrain map(s) 117 can include elevation data in the one or more geographic areas”).

Regarding claim 4, Wolcott, in view of Kwon, teaches the method of claim 3, further comprising identifying point clouds corresponding to the road object as road surface points (Wolcott ¶0033: “information regarding poses, sizes, relative shapes of objects, textures of surfaces, and so on”; Wolcott ¶0071: “The terrain map(s) 117 can include information about the ground, terrain, roads, surfaces, and/or other features of one or more geographic areas. The terrain map(s) 117 can include elevation data in the one or more geographic areas. The map data 116 can be high quality and/or highly detailed. The terrain map(s) 117 can define one or more ground surfaces, which can include paved roads, unpaved roads, land, and other things that define a ground surface”). 

Regarding claim 6, Wolcott, in view of Kwon, teaches the method of claim 3, wherein the road markings include markings for at least a pedestrian crossing and wherein the road is Wolcott ¶0022: “the mapping system limits the dynamic objects that are tracked according to object classes. That is, the mapping system tracks, for example, dynamic objects that are likely to follow a logical path through the environment that is likely to correspond to features of interest such as sidewalks, crosswalks, lanes within the road, and so on”; Wolcott ¶0041: “the inference module 230 determines the presence of crosswalks within a road from the paths of pedestrians traversing a road or a path of a vehicle”). 

Regarding claims 7, 14, and 19, Wolcott, in view of Kwon, teaches the method, non-transitory machine-readable medium, and system of claims 1, 11, and 16, further comprising: 
extracting curbs features from the point clouds representing road curbs; identifying curb boundaries for the road based on the curbs features; labeling points of the point clouds corresponding to the curb boundaries; and partitioning the road into the one or more road partitions based on the road markings and the labeled road curbs points (Wolcott ¶0040: “the inference module 230 uses the interpolated paths of dynamic objects (e.g., nearby vehicles) to inform lane boundary extraction and elements within the environment that form the boundaries (e.g., markers, curbs, etc.)”; Wolcott ¶0041: “the inference module 230 uses the presence of curbs, buildings, and crosswalk markers in combination with the interpolated paths to facilitate identifying associated sidewalks and other path”; Wolcott ¶0052: “The tracking module 220 analyzes the sensor data 250 using, for example, object recognition techniques for images/point clouds/etc. to extract lane markings, curbs, and other static features from the sensor 250 that are then mapped into the surrounding environment relative of the vehicle 100”). 

Claim(s) 5, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolcott et al. (US 2020/0018606 A1), in view of Kwon et al. (US 10,614,579 B1), and further in view of Yao et al. (“Automatic Extraction of Road Markings from Mobile Laser-Point Cloud Using Wolcott, Kwon, and Yao, respectively.
Regarding claims 5, 13, and 18, Wolcott, in view of Kwon, teaches the method, non-transitory machine-readable medium, and system of claims 3, 12, and 17, but does not appear to explicitly teach applying a filter to remove noise for road surface points; determining a directional gradient for road surface point clouds; and applying a k-means clustering algorithm to the road surface point clouds based on a threshold for the directional gradient to divide the road surface point clouds into road markings points and other road surface points.
Pertaining to the same field of endeavor, Yao teaches:
applying a filter to remove noise for road surface points (Yao pg. 2116 left column: “We filter out the noise through removing the plaques, the number of the connected pixel of 8 neighborhoods of which is less than Nnoise”); 
determining a directional gradient for road surface point clouds (Yao Fig. 1: The intensity gradient is used in Step 2 to extract markings and template matching is used to classify the directions in Step 3; Yao Fig. 5: “Small range adjustment of matching centre and direction”); and 
applying a k-means clustering algorithm to the road surface point clouds based on a threshold for the directional gradient to divide the road surface point clouds into road markings points and other road surface points (Yao pg. 2114 right column: “The main content of this paper include using boundary identification algorithm based on scan lines to extract road surface, using a local adaptive threshold segmentation algorithm based on integral image to extract the markings from uncalibrated intensity image. In addition, the extracted discrete marking points were clustered into individual marking and a series procedures such as template matching, feature attribute filtering were used to identify common linear marking, arrow marking Yao Fig. 3, pg. 2116 left column & eqns (13)-(14): “The Euclidean distance clustering is applied to marking point cloud with the radius of r”).
Wolcott, in view of Kwon, and Yao are considered to be analogous art because they are directed to image processing for autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for mapping through interferences of observed objects (as taught by Wolcott, in view of Kwon) to remove filter, determine directional gradients, and cluster the point cloud features (as taught by Yao) because the combination produces improved classification of road objects (Yao Abstract).

Claim(s) 8, 9, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolcott et al. (US 2020/0018606 A1), in view of Kwon et al. (US 10,614,579 B1), and further in view of Guan et al. (“Using Mobile LiDAR Data for Rapidly Updating Road Markings,” IEEE Transactions on Intelligent Transportation Systems, Vol. 16, No. 5, October 2015), hereinafter referred to as Wolcott, Kwon, and Guan, respectively.
Regarding claims 8, 15, and 20, Wolcott, in view of Kwon, teaches the method, non-transitory machine-readable medium, and system of claims 7, 14, and 19, wherein the curb features from the point cloud data are extracted (Wolcott ¶0052) and further teaches determining directional differences (Wolcott ¶0041: “the inference module 230 analyzes the paths of nearby vehicles that exhibit changes in direction to infer turn lanes, that exhibit perpendicular directions to infer lanes through intersections, and other such motions that correlate with different road features … the inference module 230 analyzes paths of pedestrians to infer the presence of sidewalks and characteristics (e.g., widths, directions, etc.) about the sidewalks. The general patterns of the paths (e.g., side-by-side) can indicate a probable width, while a direction of the paths indicate a geometry/direction of the sidewalks”).

Pertaining to the same field of endeavor, Guan teaches extracting one or more multi-scale directional difference features to identify the road curbs (Guan Abstract: “Weighted neighboring difference histogram (WNDH)-based dynamic thresholding and multiscale tensor voting (MSTV) are proposed to segment and extract road markings”; Guan pg. 2460 left column: “A tensor is geometrically visualized as an ellipse shaped by the tensor’s eigenvectors’ directions and eigenvalues’ magnitudes”; Guan Figs. 1-2 & 8-10). 
Wolcott, in view of Kwon, and Guan are considered to be analogous art because they are directed to image processing for autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for mapping through interferences of observed objects (as taught by Wolcott, in view of Kwon) to extract multi-scale directional difference features (as taught by Guan) because the combination can distinguish the direction of traffic flow based on the detected road markings (Guan Abstract & pg. 2461 left column).

Regarding claim 9, Wolcott, in view of Kwon and Guan, teaches the method of claim 8, wherein identifying curbs boundaries for the road based on the curbs features comprises: 
for each point in the point clouds, applying a machine learning algorithm to the extracted features to identify the point as an initial curb point (Wolcott ¶0052 discussed above; Wolcott ¶0089: “one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms”); and 
for each initial curb point, determining one or more directional characteristics of the initial curb point, generating a point cluster based on the initial curb point, determining one or more Wolcott ¶0041  & ¶0052 discussed above; Wolcott ¶0007: “the mapping system initially detects a dynamic object as the vehicle is proceeding along a route. The mapping system can then log successive movements of the dynamic object as the vehicle proceeds along the route. From the logged information and the known location of the vehicle, the mapping system generates a path along which the dynamic object traveled relative to the vehicle. The path of the dynamic object indicates navigable portions of the road, sidewalks, and other areas according to a class of the dynamic object. That is, in one embodiment, the mapping system can infer the presence of lanes and other features as a function of the class (e.g., truck, car, pedestrian) and the path”; Wolcott ¶0040: “the inference module 230, in one embodiment, uses the aggregated paths to subsequently resolve a lane-level configuration of the road and surrounding environment to produce the map 260 or at least updates to the map 260 …the inference module 230 uses the interpolated paths of dynamic objects (e.g., nearby vehicles) to inform lane boundary extraction and elements within the environment that form the boundaries (e.g., markers, curbs, etc.) … the inference module 230 can, in one approach, fuse/correlate identified static elements such as curbs and lane markers with the interpolated paths to improve determinations of lane boundaries”). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolcott et al. (US 2020/0018606 A1), in view of Kwon et al. (US 10,614,579 B1), Guan et al. (“Using Mobile LiDAR Data for Rapidly Updating Road Markings,” IEEE Transactions on Intelligent Transportation Systems, Vol. 16, No. 5, October 2015), and further in view of Bauer et al. (“Using High-Definition Maps for Precise Urban Vehicle Localization,” 2016 IEEE 19th International Conference on Intelligent Transportation Systems (ITSC), Windsor Oceanico Wolcott, Kwon, Guan, and Bauer, respectively.
Regarding claim 10, Wolcott, in view of Kwon and Guan, teaches the method of claim 9, but does not appear to explicitly teach generating a curve to represent each of the point cluster, wherein the curve comprises a Cubic Bezier curve, and wherein the road is partitioned into the one or more road partitions based on the road markings and the generated Cubic Bezier curve. 
Pertaining to the same field of endeavor, Bauer teaches generating a curve to represent each of the point cluster, wherein the curve comprises a Cubic Bezier curve, and wherein the road is partitioned into the one or more road partitions based on the road markings and the generated Cubic Bezier curve (Bauer Fig. 1 &  pg. 493 right column: “Cubic Bezier curves are then used as boundary edges to close the shape … Each consist of two cubic Bezier curves – starting and ending at an accessor – to model the lane borders”).’
Wolcott, in view of Kwon and Guan, and Bauer are considered to be analogous art because they are directed to image processing for autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for mapping through interferences of observed objects by extracting multi-scale features (as taught by Wolcott, in view of Kwon and Guan) to generate a cubic Bezier curve (as taught by Bauer) because the combination allows to model the geometry of the detected road lane borders (Bauer Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667